Title: From Thomas Jefferson to Benjamin Harrison, 22 September 1782
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Monticello Sep. 22. 1782.
        
        I do myself the honour of inclosing you a letter received from mr Thomas Smith as agent for mr Nathan. I have no idea that the laws, as they stand at present, can give him an action against me for assumpsits of public debts, made in council & so expressed, with their unanimous advice, & this in the presence of mr Nathan, who knew the debts to be public, who applied to me as a public officer for paiment, and who has never before pretended to consider it but as a public affair and  were it possible that the present laws should leave me exposed to shipwreck where there never was anything in the nature of a private assumpsit, I suppose it not possible they should be permitted to remain so. the purpose of the present trouble I give your Excellency is to ask whether, should any suit be brought against me, I may take the liberty of remitting the defence wholly to the public whose concern alone it is? I had had some thoughts of abstracting myself a while from home by a journey to Philadelphia or somewhere else Northwardly: but I suppose it would not be safe for me to leave a state by whose laws I must certainly be protected and trust myself in another where that protection would be more doubtful. I have the honour to be with very great esteem & respect Your Excellency’s most obedt. & most humble servt
      